Citation Nr: 0124421	
Decision Date: 10/10/01    Archive Date: 10/12/01	

DOCKET NO.  00-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for obstructive lung 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.  Administrative records demonstrate the veteran served 
in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
the hearing held before a hearing officer at the RO in March 
2000, the veteran referred to the evaluation of his service-
connected skin disability.  The Board does not find that 
these comments indicate an intent to apply for an increased 
rating.  If the veteran wishes to raise the issue of 
entitlement to an increased evaluation for his service-
connected skin disorder, he should do so initially with the 
RO.  However, as the RO has not adjudicated this new issue 
and the veteran has not appealed this determination to the 
Board, the issue of entitlement to an increased evaluation 
for the veteran's service-connected skin disorder is not 
before the Board at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's claim 
under both the new and old criteria for the evaluation of 
claims.  In addition, all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been received.  

2.  The VA does not recognize basal cell carcinoma or 
obstructive lung disease as etiologically related to exposure 
to herbicide agents used in Vietnam.

3.  The veteran has never been treated or diagnosed with a 
soft tissue sarcoma listed within 38 C.F.R. § 3.309(e) 
(2001).

4.  No competent medical expert has associated either the 
veteran's soft tissue sarcoma, basal cell carcinoma, or 
obstructive lung disease with his exposure to herbicide 
agents used in Vietnam.


CONCLUSION OF LAW

Soft tissue sarcoma, basal cell carcinoma, and obstructive 
lung disease were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of service medical records indicates treatment for 
atopic dermatitis.  There is no indication of soft tissue 
sarcoma or obstructive lung disease during the veteran's 
active service.  In a July 1966 VA examination, the veteran 
was diagnosed with nummular eczema.  The veteran was service 
connected for this condition within an August 1966 rating 
determination.  

In a July 1968 dermatological examination, there was no acute 
or chronic lesions of the skin anywhere on the body except a 
small macular erythematous eczematoid area measuring 
approximately 1 1/2 inch in diameter on the exterior, 
anterior aspect of the left flexor elbow area.  An almost 
infinitesimally scaly lesion on the inner aspect of the left 
popliteal space, medially, was noted.  The veteran was 
diagnosed with eczematoid dermatitis, seborrheic dermatitis, 
and vasomotor rhinitis.

In a March 1970 medical report, K. D. F., M.D., noted 
treatment of the veteran for a rash and lesions on multiple 
occasions from December 1968 to the date of the report.  The 
examiner made no reference to any disability listed within 
38 C.F.R. § 3.309(e) (2001).  In a May 1970 VA evaluation, 
the veteran was diagnosed with eczematoid dermatitis, 
nummular and seborrheic types, and vasomotor rhinitis.  

Of record are extensive treatment records from the 1970's 
through the 1980's relating to the service connected skin 
disability.  They do not reflect the presence of any 
disability that is the subject of this appeal.  A May 1978 
pathologic report notes the removal of a lipoma in the 
posterior neck.  Microscopic examination of this lipoma 
indicated an unremarkable adult fatty tissue. 

In December 1987, a W. R. L., M.D., reported that the veteran 
had been seen regarding his right cheek lesion.  It was 
indicated that this appeared to be a basal cell condition.  
Testing performed in December 1987 indicated that the skin 
removed from the right cheek was a basal cell carcinoma.  No 
malignancy was identified in the inferior rim.  It was noted 
that the lesion appeared to be surrounded by completely 
uninvolved tissue.

A May 1995 pathology report from a VA facility concerning a 
skin sample from the abdomen resulted in a diagnosis of 
spongiotic dermatitis.  

The veteran has submitted a May 1995 urine D-glucaric acid 
test.  This report indicates that a marked D-glucaric 
evaluation may be observed with organochlorine pesticides, 
including chlordane and DDT.  The veteran has noted that DDT 
was widely used throughout the war and in living quarters to 
control rat fleas carrying endemic bubonic plague.  However, 
no disability associated with this testing was indicated.

In December 1997, a consultation report with the Armed Forces 
Institute of Pathology indicated that sections mounted on 
three submitted stained slides indicated superficial 
perivascular dermatitis.  It was noted that allergic contact 
dermatitis, nummular dermatitis, pityriasis rubra pilaris, 
drug eruption and dermatophytosis (although fungal stains 
were negative) were reported to have been considered in the 
microscopic differential diagnosis.  No features of mycosis 
fungoides were noted.  

In February 1998, the veteran noted treatment for soft tissue 
sarcoma removal, breathing problems, a tingling in his hands, 
and skin cancer on the left cheek.  Within a June 1998 VA 
examination, it was reported that a soft tissue sarcoma had 
been removed approximately 15 years ago on his posterior 
cheek.  It was indicated that he had no recurrence of this 
condition.  The veteran believed, however, that he had a new 
one on his left posterior thorax.  The veteran also noted 
intermittent shortness of breath that was present for many 
years.  This became much worse approximately two years ago.  
He is currently using an inhaler.  Tingling of the veteran's 
hands for approximately three years was also noted.  A skin 
cancer at the left cheek, which was removed 15 to 20 years 
ago, was also again indicated.

Physical examination revealed that the lungs were clear to 
auscultation.  The examiner noted that he had reviewed a 
December 1984 test that had revealed the veteran's overall 
ventilatory function was normal.  A small airway disease was 
suggested.  A pulmonary function test performed in October 
1997 had revealed mild obstructive disease.  The examiner 
indicated a possible previous granulomatous disease of the 
lungs.  There was no evidence of acute cardiovascular or 
pulmonary disease.  Eczematoid dermatitis was also noted.  
The status-post removal of the sarcoma, with no sequela, was 
also noted.  

At a hearing held before the hearing officer at the RO in 
March 2000, the veteran noted that he had basal cell 
carcinoma in 1987.  He also noted that he has had no 
recurrence of this condition since that time.  With regard to 
the issue of whether the veteran has had a soft tissue 
sarcoma removed, the veteran indicated that the only evidence 
he could find was from one doctor who had written it into his 
report.  The veteran never indicated that he has been treated 
for a soft tissue sarcoma listed within 3.309(e) (2001).  
When asked whether the veteran had any signs of lung cancer, 
the veteran replied in the negative.  The hearing officer 
noted that he would request all records from the Anchorage, 
Alaska, Clinic since January 1997 to ensure that he has a 
complete set of records regarding the veteran.  In this 
regard, the Board must note that prior to this hearing the RO 
had in its possession records prior to January 1997.  

Additional outpatient treatment records were obtained.  
Neither these nor other outpatient treatment records noted a 
disability listed within § 3.309(e).  In addition, no health 
care provider has associated the veteran's obstructive lung 
disease or basal cell carcinoma (treated many years ago) with 
herbicide exposure.  

The veteran submitted his substantive appeal in November 
2000.  At that time, no additional argument was submitted.  
In November 2000, it was noted that the Veterans Claims 
Assistance Act of 2000 (the "VCAA") had been recently 
enacted.  In May 2001, the RO contacted the veteran and cited 
to the VCAA, noting VA's duty to notify him about his claim, 
VA's duty to assist him in obtaining evidence for his claim, 
and what evidence the veteran must show to establish 
entitlement.  The RO specifically noted information or 
evidence needed by the veteran, what he could do to help his 
claim, where to send this information, and what the VA had 
done to help him with his claim.  No additional information 
was submitted by either the veteran or his representative.  
In August 2001, written argument by the veteran's 
representative specifically cited to the VCAA.  

Analysis

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the veteran has been notified of the VCAA in 
May 2001.  The Board finds no indication of additional 
medical records pertinent to the veteran's case.  As the RO 
has obtained all pertinent medical records, the duty to 
inform the veteran of what medical records he should submit 
to the VA is effectively rendered moot.  There is absolutely 
no indication of additional medical records that would 
support the veteran's case.  Accordingly, regarding the duty 
to obtain pertinent medical evidence, the Board finds that 
this duty has been fulfilled.  

The Board has considered whether it should obtain a VA 
examination or a medical opinion concerning these claims.  
With regard to sarcoma, for the reasons noted below, the 
Board finds there is no competent evidence of such a 
disability of record.  With respect to basal cell carcinoma, 
there is evidence that such disability existed in 1987, but 
no evidence that the disability or symptoms of the disability 
existed in service.  Nor is there any other competent 
evidence that raises a question requiring a medical opinion 
as to whether basal cell carcinoma noted in 1987 is related 
to service.  With regard to respiratory disability, there is 
evidence of such a disability currently.  There is no 
competent evidence that such a disability was present in 
service, for many years thereafter or that raises a question 
requiring a medical opinion as to whether a current 
respiratory condition is related to service. Accordingly, a 
further medical examination or opinion is not required.

When a veteran is exposed to a herbicide agent during his 
active military service during the Vietnam War, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there was no 
record of such disease during service (provided further that 
the rebuttal presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied): chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's  sarcoma, or 
mesothelioma).  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma,
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma,
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, a malignant granular cell tumor, 
alveolar soft part sarcoma, and epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2001).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (2001).  They provide for presumption of 
exposure to all herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam War and who have a 
disease listed at § 3.309(e).  Basal cell carcinoma and 
obstructive lung disease are disabilities not listed within 
38 C.F.R. § 3.309(e).  The U.S. Court of Appeals for Veterans 
Claims (Court) has pointed out that the use of the word "and" 
in both the statutory and regulatory provisions mandates that 
the presumption of exposure only applies to those who both 
(1) served in Vietnam and (2) developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999).  Accordingly, the 
Board cannot award the veteran service connection for basal 
cell carcinoma or obstructive lung disease under 38 C.F.R. 
§ 3.309(e).  The veteran himself has indicated that he does 
not have respiratory cancer (including cancer of the lung, 
bronchus, larynx or trachea).  The fact that the veteran has 
obstructive lung disease does not provide a basis to award 
the veteran service connection for a respiratory cancer.

The Board has considered the issue of whether the veteran may 
be awarded service connection for a soft tissue sarcoma.  
However, based on a detailed review of the veteran's medical 
records, including numerous VA dermatological examinations, 
the Board finds no evidence that the veteran has ever been 
treated for a soft tissue sarcoma listed within 3.309(e) or 
that the any soft tissue sarcoma is related to the veteran's 
active service.  The veteran has acknowledged that the only 
medical evidence referring to a sarcoma is contained in the 
June 1998 report mentioning a history of removal of a soft 
tissue sarcoma approximately fifteen years earlier.  The 
Board must point out that this reference is only to a 
history, not to the current existence of a soft tissue 
sarcoma or to the residuals of sarcoma.  The actual pathology 
report from 1978, which appears to be the subject of the 
reference in the June 1998 report, indicates the pathological 
diagnosis was unremarkable adult fatty tissue.  The Board has 
reviewed the clinical evidence as well as the pathologic 
diagnoses of the skin removed from the veteran over the 
years.  None of these reports indicates a soft tissue sarcoma 
indicating adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of the 
tendon sheath, malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas, malignant mesenchymoma, a malignant granular 
cell tumor, alveolar soft part sarcoma, and epithelioid 
sarcoma, clear cell sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital and infantile 
fibrosarcoma, or a malignant ganglioneuroma.  Further, no 
health care provider has associated a soft tissue sarcoma not 
listed in 38 C.F.R. § 3.309(e) with the veteran's service or 
herbicide exposure.  Accordingly, the Board finds no basis to 
award the veteran service connection for a soft tissue 
sarcoma.

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(2001)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d). 

In light of Combee, the Board has not only considered whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also considered if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation. 

The medical records do not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Consequently, his lay medical assertions that he has a soft 
tissue sarcoma, or that his obstructive lung disease or basal 
cell carcinoma are the result of his active service or due to 
exposure to herbicides during his service in the Vietnam War, 
have no probative weight.  On the issue of medical causation, 
the Court has been clear.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  Simply stated, the veteran is not 
competent to offer medical opinions associating his current 
disabilities with his active service nearly 40 years ago.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
example, while the veteran is competent to establish the 
existence of manifestations perceivable to by a lay party, he 
is not competent to link those observations to a particular 
medical diagnoses producing such manifestations.  Further, he 
is not competent to associate these disabilities with Agent 
Orange exposure.  

The veteran is currently service connected for eczematoid 
nummular dermatitis, evaluated as 30 percent disabling.  This 
disability is not at issue before the Board at this time.  
The critical issue in this case is whether the removed basal 
cell carcinoma or the current obstructive lung disease may be 
reasonably associated with the veteran's active service or to 
any event in service, such as exposure to herbicides.  Based 
on a review of the extensive VA evaluations, the Board finds 
no medical evidence to support this position.  The fact that 
these conditions were either treated or developed many years 
following the veteran's discharge from active service does 
not point to any relationship to an injury, disease or event 
in service.  

Regarding the issue of whether the veteran suffers from a 
soft tissue sarcoma meeting the requirements of § 3.309(e), 
the Board finds no evidence to support the conclusion that 
the veteran has suffered from any of these skin disorders.  
Accordingly, there is no basis to award the veteran service 
connection for this disability.  The Board has also 
considered the issue of whether the veteran's basal cell 
carcinoma removal could be the result of his service-
connected skin disorder or his service.  However, there is no 
medical evidence of record supports this determination.  

The Board has reviewed the urine test result.  This test, 
however, does not indicate that the veteran suffers from 
obstructive lung disease or basal cell carcinoma as the 
result of herbicide exposure.  In this regard, it is 
important to note that while the veteran appears to have 
tested positive, there is no competent medical evidence 
indicating that the veteran suffers from any disability 
associated with this positive test.  The fact that the 
veteran may have, in May 1995, tested positive does not 
establish a disability or indicate an association to the 
veteran's service for his obstructive lung disease.  

It is important to note that the veteran has undergone what 
can only be described as extensive dermatological evaluations 
over many years.  Based on a review of these evaluations, the 
Board finds no evidence of a soft tissue sarcoma listed 
within 3.309(e).  Further, there is no medical evidence 
supporting the veteran's belief that the basal cell removal, 
which occurred a number of years ago and has been 
asymptomatic since, was related to the veteran's exposure to 
herbicides during his active service.  Accordingly, there is 
no basis to grant the veteran's claim.

The veteran has contended that these disorders are the result 
of Agent Orange exposure.  Based on a review of the medical 
evidence of record, the Board must find that no health care 
provider has supported the veteran's contention.  While the 
Board does not dispute at all that the veteran may have been 
exposed to herbicide agents during his active military duty, 
and certain skin disorders have been associated with 
herbicide exposure, the veteran has never been diagnosed with 
any of these conditions.  In this context, the RO has 
repeatedly advised the veteran regarding what evidence is 
needed in support of his claims.  Therefore, the Board finds 
that the RO has exceeded the duties set out in Combee and the 
VCAA.  The RO has, in fact, attempted to develop evidence 
that would support such a theory, without success.  

Nothing in this disposition is intended to cast any doubt 
about the veteran's good faith in advancing these claims.  
Nor does the Board doubt his service in Vietnam and potential 
exposure to herbicides.   Ultimately, however, the Board is 
constrained to decide the case based upon a review of the 
evidence.  In this case, the preponderance of the most 
probative evidence is clearly against the claim.  In such 
circumstances the benefit of the doubt doctrine is not for 
application and the claims must be denied.


ORDER

Entitlement to service connection for soft tissue sarcoma is 
denied.  

Entitlement to service connection for basal cell carcinoma is 
denied.  

Entitlement to service connection for obstructive lung 
disease is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

